Attachment to Advisory Action

Applicant argues (page 7) that Dombras does not include yet another fuel outlet location in addition to those provided at the outlets of passages 29 and 32.

Examiner respectfully disagrees because Dombras teaches multiple fuel outlets 29 around the circumference of the tubular throat.  The one or more of the fuel outlets 29 closest to the mid-section of the throat can be interpreted as the third auxiliary fuel outlet proximal to a mid-point of the tubular throat, and one or more of the other fuel outlets 29 can be interpreted as the at least one second auxiliary fuel outlet proximal to an outlet of the tubular throat.  



/William H Rodriguez/Primary Examiner, Art Unit 3741